Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.

Response to Amendments
The amendments filed March, 22 2022 have been entered. Accordingly, claims 1-13 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1-2 and 13. The previous 103 rejections have been withdrawn due to applicant’s amendments. However, a new grounds of rejection has been made due to applicant’s amendment. 

Claim Objections
Claims 3-6 are objected to because of the following informalities:
In claims 3 and 5, line 3 “a rigidity greater than the rigidity of said bendable projections said peripheral wall projecting from a rim” should be “a rigidity greater than the rigidity of said bendable projections and said peripheral wall projecting from a rim”
In claims 4 and 6, lines 2-3 “a height greater than thickness of the bendable projection at the point of contact with said base” should be “a height greater than a thickness of the bendable projection at a point of contact with said base”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, 9-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a solder tool" in line 7. It is unclear if applicant is referring to multiple/different solder tools or if the applicant is referring back to the single solder tool as introduced in claim 2, line 2, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the limitation as a single solder tool that the cleaning pad assembly is capable of interacting. 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Webster (US Pub. No. 2015/0013726) in view of Dingert (US Patent no. 6,108,854).
Regarding claim 1, Webster discloses: a cleaning pad assembly (Figures 1-11 element 20) for use in cleaning bonding material from a solder tool (applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)), the cleaning pad assembly comprising: 
a solder tool cleaning pad (element 40) having a base (element 56) and a plurality of bendable projections (element 58 an see also paragraph 0038) extending upward from said base (see figures 2-3), said bendable projections arranged to provide gaps (Detail A) between opposing edges of said bendable projections for removing solder from said solder tool and said projections arranged to have end faces of said opposing edges aligned and spaced in a pattern (see figures 2-3 showing the projections end faces arranged in a pattern) to form a plurality of open spaces (Detail B) defined by at least four of said bendable projections (see annotated figure below showing at least four bendable projections (element 58) surround a space in order to define it) to accumulate bonding material cleaned from said solder tool in said open spaces (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention.).

    PNG
    media_image1.png
    481
    476
    media_image1.png
    Greyscale

However, Webster appears to be silent wherein said bendable projections formed to define an obtuse angle cross-section when viewed parallel to the base.
Dingert teaches it was known in the art to have a cleaning pad assembly (Figures 1-5 element 1) comprising a base (element 4), bendable projections (element 2), and wherein the projections formed to define an obtuse angle cross-section when viewed parallel to the base (see annotated figure below Detail A).

    PNG
    media_image2.png
    350
    254
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Webster with the teachings of Dingert in order to provide wherein said bendable projections formed to define an obtuse angle cross-section when view parallel to the base. Doing so would provide additional segments of the bendable projection extending in an obtuse angle in order to collect more debris while also increasing the surface areas for collecting debris, thus enhancing the cleaning operations. Furthermore, applicant fails to disclose any criticality of having an obtuse angle bendable projection provides any unexpected result.
Regarding claim 7, Webster modified discloses: the cleaning pad assembly of claim 1, wherein said cleaning pad is formed from high temperature resins, silicon rubber (see paragraph 0038) or elastomeric polymer.
Regarding claim 11, Webster modified discloses all the elements as claimed in claim 1 but appears to be silent wherein said projections are configured in groups of six to form a hexagon.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Webster to provide wherein said projections are configured in groups of six to form a hexagon, since a mere duplication of essential working part of device involves only routine skill in the art. The motivation for doing so would be to provide additional projections forming a hexagon in order for the device to collect more debris while also increasing the surface areas for collecting debris, thus enhancing the cleaning operations. (See MPEP 2144.04 (VI)(B))
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Webster (US Pub. No. 2015/0013726) in view of Dingert (US Patent no. 6,108,854) as applied to claim 1 above, and further in view of Xavier (US Pub. No. 2017/0303677).
Regarding claim 3, Webster modified discloses all the elements as claimed in claim 1 but appears to be silent wherein said cleaning pad assembly further includes a peripheral wall having a rigidity greater than the rigidity of said bendable projections said peripheral wall projecting from a rim of said base.
Xavier teaches it was known in the art to have a cleaning pad assembly (see figures 1-12 element 100) comprising a base (Detail A), a plurality of projections (elements 114/116), and wherein said cleaning pad assembly further includes a peripheral wall (Detail B) having a rigidity greater (see paragraph 0035) than the rigidity of said bendable projections said peripheral wall projecting from a rim (element 118) of said base.

    PNG
    media_image3.png
    552
    767
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Webster with the teachings of Xavier in order to provide wherein said cleaning pad assembly further includes a peripheral wall having a rigidity greater than the rigidity of said bendable projections said peripheral wall projecting from a rim of said base. Doing so provides a peripheral wall that sheilds the bendable projections from outside debris in order to prevent the projections from being damaged during operations.
Regarding claim 4, Webster modified discloses: the cleaning pad assembly of claim 3, wherein said bendable projections have a height (Detail A) greater than thickness (Detail B) of the bendable projection at the point of contact with said base (see annotated figure below).

    PNG
    media_image4.png
    810
    590
    media_image4.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Webster (US Pub. No. 2015/0013726) in view of Dingert (US Patent no. 6,108,854) as applied to claim 1 above, and further in view of Hiltmann (US Patent No. 8,595,887).
Regarding claim 8, Webster modified discloses all the elements as claimed in claim 1 but appears to be silent wherein said cleaning pad is reversible and said base of said cleaning pad has an underside having an array of projections in a pattern different from an array pattern of the projections on an upper-side of said base.
Hiltmann teaches it was known in the art to have a cleaning pad assembly (see figures 1-4) comprising a cleaning pad (element 10) having a base (Detail A), a plurality of projections (elements 30/40), and wherein said cleaning pad is reversible (see figures 3-4 and see also col. 2, ll. 26-67) and said base of said cleaning pad has an underside (element 11) having an array of projections (element 20) in a pattern different from an array pattern (see figures 2-4 showing both sides having different patterns from one another) of the projections on an upper-side (element 12) of said base.

    PNG
    media_image5.png
    813
    785
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Webster with the teachings of Hiltmann in order to provide wherein said cleaning pad is reversible and said base of said cleaning pad has an underside having an array of projections in a pattern different from an array pattern of the projections on an upper-side of said base. Doing so provides different texture surfaces and additional cleaning surfaces on the cleaning pad assembly in order to enhance the capabilities of the device and allow the user to choose between surfaces during cleaning operations. 
Claims 2, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger (US Pub. No. 2012/0028554) view of Dingert (US Patent no. 6,108,854).
Regarding clam 2, Weinberger discloses: a cleaning pad assembly (Figures 1-16c element 100) for use in cleaning bonding material from a solder tool (applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)), the cleaning pad assembly comprising: 
a solder tool cleaning pad (Figures 16a-c) having a base (element 26) and a plurality of bendable projections (element 300 and see also paragraphs 0188-0189 where the prior art states that element 300 is constructed by elements 49/50) extending upward from said base (see figure 16(a)), said bendable projections formed to with gaps (Detail A) between opposing tip ends of said projections (see annotated figure below) for removing solder bonding material from a solder tool and said projections forming a plurality of hexagonal open spaces (Detail D) for accumulating bonding material (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention.).

    PNG
    media_image6.png
    805
    845
    media_image6.png
    Greyscale

However, Weinberger further discloses that the projections (element 300) can have any suitable configuration including any geometric shape (see paragraph 0192), but appears to be silent wherein said bendable projections formed to have a "Y" cross-sectional shape cross-section when viewed parallel to the base.
Dingert teaches it was known in the art to have a cleaning pad assembly (Figures 1-5 element 1) comprising a base (element 4), bendable projections (element 2), and wherein the projections formed to have a "Y" cross-sectional shape cross-section when viewed parallel to the base (see figure 4 and see also col. 4, ll. 21-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weinberger with the teachings of Dingert in order to provide wherein said bendable projections formed to have a "Y" cross-sectional shape cross-section when viewed parallel to the base. Doing so would provide additional segments of the bendable projection extending in an obtuse angle in order to collect more debris while also increasing the surface areas for collecting debris, thus enhancing the cleaning operations. Furthermore, applicant fails to disclose any criticality of having an obtuse angle bendable projection provides any unexpected result.
Regarding clam 9, Weinberger modified discloses: the cleaning pad assembly of claim 2, wherein said cleaning pad is formed from high temperature resins, silicon rubber or elastomeric polymer (see paragraphs 0152).
Regarding clam 12, Weinberger modified discloses: the cleaning pad assembly of claim 2, wherein said projections are configured in groups of six to form a hexagon within a honeycomb pattern (see annotated figure below).

    PNG
    media_image6.png
    805
    845
    media_image6.png
    Greyscale

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger (US Pub. No. 2012/0028554) in view of Dingert (US Patent no. 6,108,854) as applied to claim 2 above, and further in view of Xavier (US Pub. No. 2017/0303677).
Regarding claim 5, Weinberger modified discloses all the elements as claimed in claim 2 but appears to be silent wherein said cleaning pad assembly further includes a peripheral wall having a rigidity greater than the rigidity of said bendable projections said peripheral wall projecting from a rim of said base.
Xavier teaches it was known in the art to have a cleaning pad assembly (see figures 1-12 element 100) comprising a base (Detail A), a plurality of projections (elements 114/116), and wherein said cleaning pad assembly further includes a peripheral wall (Detail B) having a rigidity greater (see paragraph 0035) than the rigidity of said bendable projections said peripheral wall projecting from a rim (element 118) of said base.

    PNG
    media_image3.png
    552
    767
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weinberger with the teachings of Xavier in order to provide wherein said cleaning pad assembly further includes a peripheral wall having a rigidity greater than the rigidity of said bendable projections said peripheral wall projecting from a rim of said base. Doing so provides a peripheral wall that shields the bendable projections from outside debris in order to prevent the projections from being damaged during operations
Regarding clam 6, Weinberger further modified discloses: the cleaning pad assembly of claim 5, wherein said bendable projections have a height (Detail A) greater than thickness (Detail B) of the bendable projection at the point of contact with said base (see annotated figure below).

    PNG
    media_image7.png
    383
    907
    media_image7.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberger (US Pub. No. 2012/0028554) in view of Dingert (US Patent no. 6,108,854) as applied to claim 2 above, and further in view of Hiltmann (US Patent No. 8,595,887).
Regarding claim 10, Weinberger modified discloses all the elements as claimed in claim 1 but appears to be silent wherein said cleaning pad is reversible and said base of said cleaning pad has an underside having an array of projections in a pattern different from an array pattern of the projections on an upper-side of said base.
Hiltmann teaches it was known in the art to have a cleaning pad assembly (see figures 1-4) comprising a cleaning pad (element 10) having a base (Detail A), a plurality of projections (elements 30/40), and wherein said cleaning pad is reversible (see figures 3-4 and see also col. 2, ll. 26-67) and said base of said cleaning pad has an underside (element 11) having an array of projections (element 20) in a pattern different from an array pattern (see figures 2-4 showing both sides having different patterns from one another) of the projections on an upper-side (element 12) of said base.

    PNG
    media_image5.png
    813
    785
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weinberger with the teachings of Hiltmann in order to provide wherein said cleaning pad is reversible and said base of said cleaning pad has an underside having an array of projections in a pattern different from an array pattern of the projections on an upper-side of said base. Doing so provides different texture surfaces and additional cleaning surfaces on the cleaning pad assembly in order to enhance the capabilities of the device and allow the user to choose between surfaces during cleaning operations. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Webster (US Pub. No. 2015/0013726) in view of Dingert (US Patent no. 6,108,854) and Hiltmann (US Patent No. 8,595,887).
Regarding claim 13, Webster discloses: a cleaning pad assembly (Figures 1-11 element 20) for use in cleaning bonding material from a solder tool (applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)), the cleaning pad assembly comprising: 
a solder tool cleaning pad (element 40) having a base (element 56) and a plurality of bendable projections (element 58 an see also paragraph 0038) extending upward from said base (see figures 2-3, each of said bendable projections formed as clustered to define gaps (Detail A) between adjacent aligned edges (see figures 2-3 showing aligned edges of the projections (element 58)) of said projections for removing solder bonding material from said solder tool (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention.) and an open space (Detail B) encircled by said bendable projections (see annotated figure below showing bendable projections (element 58) encircling the open space in) to accumulate solder bonding material in said open spaces (Giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention.).

    PNG
    media_image1.png
    481
    476
    media_image1.png
    Greyscale

However, Webster appears to be silent wherein said bendable projections formed as angled projections to have obtuse angle cross-section shapes when viewed parallel to the base and wherein said cleaning pad is reversible and said base of said cleaning pad has an underside having an array of projections in a pattern different from an array pattern of the projections on an upper-side of said base.
Dingert teaches it was known in the art to have a cleaning pad assembly (Figures 1-5 element 1) comprising a base (element 4), bendable projections (element 2), and wherein the projections formed as angled projections to have obtuse angle cross-section shapes when viewed parallel to the base (see annotated figure below Detail A).

    PNG
    media_image2.png
    350
    254
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Webster with the teachings of Dingert in order to provide wherein said bendable projections formed as angled projections to have obtuse angle cross-section shapes when viewed parallel to the base. Doing so would provide additional segments of the bendable projection extending in an obtuse angle in order to collect more debris while also increasing the surface areas for collecting debris, thus enhancing the cleaning operations. Furthermore, applicant fails to disclose any criticality of having an obtuse angle bendable projection provides any unexpected result.
However, Webster modified appears to be silent wherein said cleaning pad is reversible and said base of said cleaning pad has an underside having an array of projections in a pattern different from an array pattern of the projections on an upper-side of said base.
Hiltmann teaches it was known in the art to have a cleaning pad assembly (see figures 1-4) comprising a cleaning pad (element 10) having a base (Detail A), a plurality of projections (elements 30/40), and wherein said cleaning pad is reversible (see figures 3-4 and see also col. 2, ll. 26-67) and said base of said cleaning pad has an underside (element 11) having an array of projections (element 20) in a pattern different from an array pattern (see figures 2-4 showing both sides having different patterns from one another) of the projections on an upper-side (element 12) of said base.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Webster with the teachings of Hiltmann in order to provide wherein said cleaning pad is reversible and said base of said cleaning pad has an underside having an array of projections in a pattern different from an array pattern of the projections on an upper-side of said base. Doing so provides different texture surfaces and additional cleaning surfaces on the cleaning pad assembly in order to enhance the capabilities of the device and allow the user to choose between surfaces during cleaning operations.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the arguments do not apply to the current rejection being used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        07/19/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723